Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on application CH146487 filed in Switzerland on 12/13/2021. However, no certified copy of the foreign priority document in support thereof has been received.  Therefore, the requirements for foreign priority under 35 USC 119 have NOT been met.
Embodiments
This application discloses the following embodiments:
Embodiment 1 - Figs. 1.1-1.8 - the design disclosed with surface shading
Embodiment 2 - Figs. 2.1-2.8 - the design disclosed without surface shading
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm’r Pat. 1967).
The above identified embodiments are considered by the examiner to present overall appearances that are basically the same. Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited. Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application. Any rejection of one embodiment over prior art will apply equally to all other embodiments. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept. Failure of applicant to traverse this determination in reply to this action will be considered an admission of lack of patentable distinction between the above identified embodiments.
Claim Rejection – 35 U.S.C. §112(a)(b)
The claim is rejected under 35 U.S.C. 112(a)(b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling for the following:
Figures 1.8 and 2.8 are the only views showing the features on the bottom of the claimed design. As there is no surface shading or alternate views, it is not possible to fully understand the features shown. The examiner would be forced to resort to conjecture to determine if the circular shapes on the bottom are an opening, depression or a flat across. This area has been shaded in gray in the drawing below:

    PNG
    media_image1.png
    136
    460
    media_image1.png
    Greyscale

To overcome this portion of the rejection, applicant may place elements which are not able to be understood into broken lines. An appropriate broken line statement must be added to the specification, following the figure descriptions, and prior to the claim language.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f). New matter is anything (structure, features, elements) which was not apparent (seen) in the drawings as originally filed.  It is possible for new matter to consist of the removal as well as the addition of structure, features or elements. It is possible that the correction of poor line quality, the removal of digital artifacts, or removal of lines showing changes in elevation in CAD drawings, that cannot be clearly understood to be such without resorting to conjecture, may also introduce new matter.
Claim Rejection – 35 U.S.C. §112(b)
The claim is rejected under 35 U.S.C. 35 U.S.C. 112(b), as indefinite in that the title, as set forth in the claim, fails to identify an article of manufacture and the drawing disclosure does not inherently identify the article in which the design is embodied. Ex parte Strijland, 26 USPQ2d 1259, 1263 (Bd. Pat. App. & Int. 1992).
The title “Measuring instrument except for measuring time” is not descriptive of the actual article. A title descriptive of the actual article aid the examiner in developing a complete field of search of the prior art and further aids in the proper assignment of new applications to the appropriate class, subclass, and patent examiner, and the proper classification of the patent upon allowance of the application. It also helps the public in understanding the nature and use of the article embodying the design after the patent has been issued. For example, a broad title such as “Adapter Ring” provides little or no information as to the nature and intended use of the article embodying the design. If a broad title is used, the description of the nature and intended use of the design may be incorporated into the preamble. Absent an amendment requesting deletion of the description, it would be printed on any patent that would issue.” See MPEP 1503.01.I.
In this case the title does not identify the article to which the "Measuring instrument except for measuring time" is associated, nor do the drawings or specification indicate such article. Therefore, any attempt to clarify the title by specifying the article in which the design is embodied may introduce new matter. See 35 U.S.C. 132 and 37 CFR 1.121. Applicant must amend the title to accurately reflect the intended use of the claimed design. A design patent should enable a person of ordinary skill in the art to make and use the same. When submitting amendments, applicant must be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
Conclusion
In conclusion, the claim stands rejected under 35 U.S.C. §112(a)(b) as set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian Windham whose telephone number is 571-272-9396, and whose work schedule is Monday-Friday 8:00am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Manpreet Matharu, can be reached at 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 

contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/L.W./                                                                                                                                                                                                        
12/14/2022
/George D. Kirschbaum/Primary Examiner, Art Unit 2922